Mr. Chief Justice Walker delivered the opinion of the Court: In this case the evidence is by no means harmonious. And, as might be reasonably expected, when the mental condition of a person and the value of property are involved in the question, the difference of opinion amongst witnesses is distinct. On such questions it seems to be exceedingly difficult for different persons to see and estimate the facts and circumstances in the same light. Hence it is not unusual, on questions of sanity, to find intelligent and well-informed persons holding the opinion that the individual is- sane, with ordinary mental vigor, while others suppose him to be capable of but the lowest mental effort, if not actually imbecile. And so as to the value of property, opinions range from a very high to the lowest price ever realized in the market. And usually such differences are honestly entertained, and based upon a conviction of their correctness. In this case it is contended that appellant was mentally weak, and so far under the control of appellees, as to enable them to obtain valuable property from him at a great sacrifice in price. And that they took undue advantage of his situation while under prosecution for murder, to force from him property of large value for much less than its worth. Then was appellant insane, or was he mentally incapacitated to transact business to that extent that requires the sale to be canceled ? To produce that effect there must be that degree of mental derangement, or state of imbecility of mind, that induces the belief that the party is incapable of fully comprehending the effect and consequences of his acts, or, at least, that he is so weak as to be almost a mere instrument in the hands of the person seeking to obtain the advantage. On the contrary, if a person is capable of reasoning correctly on the ordinary affairs of life; or is capable of contemplating and understanding the consequences which usually accompany ordinary acts, he will be held compos mentis and be bound by his acts. In this case we are unable to find evidence in the record, that satisfies our minds,'that appellant did not fully understand the effect of this transaction at the time it was consummated. We think that the preponderance is largely in favor of his sanity. A large number of intelligent persons, who had the opportunity of observing his condition, seem never to have supposed that he was insane or incapable of transacting business. Amongst the number, were the sheriffs of the two counties, his jailers, his attorneys, and his intimate friends, all of whom frequently saw and conversed with him, and had his mind been deranged or impaired they would certainly have discovered the fact. And, although one of the appellees did speak of his mind as being affected, still the expressions were general and related rather to the future than to the time they were made. Many persons are known by'their acquaintances to be unfit for the prosecution of some kinds of business, and still it -would strike them with astonishment to hear it stated that such persons were insane or imbecile, to the extent that they were incapable of transacting ordinary business. It was rather in this light that the expressions of appellee should be understood, and not that he supposed appellant was insane or his mind unsound. We have no hesitation, from a careful examination of all the evidence in the case, in saying that appellant has failed to establish his insanity or mental weakness to a degree sufficient to avoid this sale. Was there, then, such an undue influence exercised by appellees or either of them over appellant as amounts to a fraud, and requires the sale to be canceled ? The testimony all shows that William Dunton manifested great friendship and a deep interest in the result of the prosecution against appellant, from its inception, until his acquittal, except for a few days, a short time before the trial. And we may infer from the facts of the case that it was not a friendship of a recent date, as appellant, from the time of his arrest, intrusted the settlement of his affairs to appellees, and relied upon them for advice and assistance, but particularly on William, in the preparation for his trial. If this manifestation of friendship was only for the purpose of obtaining an advantage, and to gain pecuniary benefit from the deep distress of appellant, we could scarcely conceive of any thing more reprehensible. Such conduct would naturally excite the abhorrence of all honest men. But, on the contrary, if it was unselfish and disinterested, it manifested a trait of character which always has, and ever will command admiration and respect. The evidence fails to disclose any thing from which it may be inferred, that either of the appellees said or did any thing for the purpose of inducing appellant to believe that their services in preparing for the trial, were important or necessary. On the contrary, when William ceased his visits to appellant, and was urged not to withdraw his assistance, he said that appellant’s brother and son could prepare for trial as well as he could. Hor is it pretended that appellee professed to be able to accomplish any thing, or that he did less than they expected. The trial resulted in an acquittal, nor is there any complaint that he failed in any of his efforts in preparing for trial before or after the sale was consummated. While the evidence does not show a great deal that he did, still appellant’s brother seemed to regard William’s assistance as indispensable, and the family seemed to share in that opinion, and we discover no evidence that his services were unnecessary, or were unavailing. From all of this we do not discover any fraud, either actual or constructive, or that appellee did any thing to enhance the estimate of the value of his services. It is urged, that William induced the belief that his services were indispensable, and then, to obtain an advantage of appel lant and compel the sale on his own terms, withdrew his aid but a few days before the trial. He assigned as a reason for withdrawing his visits and assistance that appellant had lost confidence in him, and had refused to consummate a sale previously made by appellant to him. And it seems, that it required the highest solicitation of friends to induce him to return to his assistance. It is said however, that this was a part of his plan to coerce the sale. But we do not see the evidence of such a motive. The fact that appellees purchased, of itself cannot prove the alleged fraud. It seems that it was generally known, that appellant desired to sell the property, and so far from concealing the fact, it appears that appellees informed, several persons that the property was for sale, who inquired of appellant his price and the terms. This by no means indicates that their purposes were fraudulent, or that appellees had formed the design of obtaining the property at a reduced price by unfair means. Designing men do not usually act in that manner, but rather conceal facts, and endeavor to prevent competition. We are aware of no rule which prevents a friend, however intimate, from purchasing property of another; one friend or a relative has the unquestioned right to trade with another. And such considerations usually induce the giving a preference to a relative or friend rather than to a stranger, where a party is compelled to sell property at a bargain. In this case, if appellant had determined to sell his property, nothing was more natural than that he would, at the same price and on the same terms, prefer selling to a friend to selling to a person toward whom he felt indifferent, and especially so when such a friend had been voluntarily rendering assistance considered valuable. And the evidence fails to disclose that any person was willing to give more than appellant received on this sale. Ho one offered more, although it was known the property was in market. And it appears, that, when, a short time after the trial, it was agreed that if appellant would give one thousand dollars appellee would reconvey, he was unable with all of his efforts to obtain an offer of more than he had received. After making the effort he declared that such was the fact. In reference to the property, as is usually the case, opinions varied widely. Witnesses testified to the value of the land from thirty-five to one hundred dollars per acre. But a careful consideration of all of the evidence in the case induces us to believe it preponderates in favor of about forty dollars per acre for the home farm, which would be for the tract $6,800. As to the Beaver farm, the evidence varies from eight to fifteen dollars per acre. But if it were placed at twelve, and we think it preponderates in favor of that amount, or even lower, containing one hundred acres, its value would be $1,200. It however being subject to the life annuity of sixty dollars secured by a mortgage, we suppose, considering the age of the annuitant, it would detract one-third of its market value if unincumbered. This would, therefore, leave a net value of $800. And the wood-lot seems to have been worth $100. To this must be added the value of the personal property, and appellees, in their sworn answer, fix it at $1,578.58, which we think the evidence fails to show is too low. At these estimates, there would be an aggregate value of $9,278.65, and $1,278.65 more than the price paid. It must be remembered, that the evidence was taken a considerable time after the transaction occurred, and the testimony shows that property in the mean time had risen considerably in price. And it is not easy for the fairest and most unprejudiced mind, after a length of time, to recall, with accuracy, former values of property, and this is especially true when there has been a large appreciation in prices. Under such circumstances it is difficult to fix the true value of property at an anterior date. But, making all due allowance, and carefully considering all of the evidence, we must conclude that the estimate we have adopted, is fully or more than, as much as the property was worth at that time in the market. Was the price, then, so inadequate as to call upon a court of equity to cancel the sale % We think it was not. To require a rescission the consideration must be grossly inadequate. But when we consider the magnitude of the sale, the little demand for such property at the time, the fact that appellant after a trial could obtain no more in the market after the sale was consummated, we are compelled to say the price was not grossly inadequate. That it.may have been a bargain, which, in the hands .of a successful trader, would afford a profit of from ten to fifteen per cent, on the investment, may be true; but our observation teaches us that property varies in value to that or a greater extent, in the hands of different persons. It is believed that real estate is not unfrequently sold at that much less than its value. We for these reasons are of the opinion that this decree should be affirmed. Decree affirmed.